—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered June 2, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s challenges to the court’s pre-voir dire description of the alleged facts and to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s outline of the factual allegations, while exceeding the “brief outline” contemplated by CPL 270.15 (1) (b), did not invite premature analysis of the evidence or otherwise prejudice defendant, and that the challenged portions of the sum*623mation generally constituted fair comment on the evidence and do not warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). However, the trial court would do well to adhere more strictly to the statutory mandate in the future.
We find no basis to disturb the sentence. Concur — Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.